DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 has been considered by the examiner.
Priority
Applicant cannot rely upon the certified copy of the foreign priority application JP 2016010002 to overcome rejections provided below over Gross US Pub 20170295657 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 15-19 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Gross (US 20170295657, which claims priority to provisional 62/320109 having a filing date of April 8, 2016) and evidenced by Amin (US Pub 20150239775).
 Regarding claims 1-5, 8-12, 15-17: Gross teach a chemically strengthened glass having a thickness from 0.8mm (see Example 7Ain 0329). A fair reading of Gross’ 
Gross does not explicitly recite their glass satisfying a number of fragments within a 25x25mm area being 20 or less when tested as recited in claim 1 or 2-12 as recited in claim 17, however, it is noted that given Gross’ glass having the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fragment density to be obtained absent an evidentiary showing to the contrary (MPEP). Additionally, it is noted for the record that Gross clearly teaches that their glass is non-frangible (entire document) which would lead one having ordinary skill to reasonably conclude a fragment density falling within the range claimed. For example, non-frangible is well understood in chemically strengthened glass art as a glass having a fragment density of 3 or less fragments/cm2 (see Table 1 and par 0132-0133 in ‘775 as evidence) and Applicants’ claimed range of 20 or less fragments/25mm2 in claim 1 equates to 20 or less fragments/2.5cm2 or more specifically 8 or less fragments/cm2 and the 12 or less and 2 or more/25mm2 range in claim 17 equates to 12 or less and 2 or more fragments/2.5cm2 or more specifically 4.8 or less fragments/cm2 or less and 0.8 or more fragments/cm2.
Gross’ glass has a matrix composition of in mol% 64 SiO.sub.2, 15 Al 2O3, 2.4 B2O3, 9.2 Na2O, 5.9 Li2O, 1.2 ZnO, 2.5 P2O5 and 0.05 SnO2 (see Example 7A in par 0329). 

Regarding claims 6 and 7: Gross does not explicitly recite their glass having a fracture stress value when treated as claimed, however, given that Gross’ glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 18 and 19: Gross does not explicitly recite their glass having an average crack height when treated as claimed, however, given that Gross’ glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Gross (US 20170295657, which claims priority to provisional 62/320109 having a filing date of April 8, 2016).
Regarding claim 14: Gross does teach a method of making their glass by performing a two stage ion exchange treatment wherein the first step can include 5-90wt% KNO3 and 10-95% NaNo3 (see 0117) with the second step including much less NaNO3 such as 3-15wt% NaNO3 (see 0248).
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within the above workable ranges (MPEP 2144.05). 

Claim(s) 1-12, 14-18 and 19 is/are rejected under 35 U.S.C. 103 as obvious over Omran (US Pub 20160122240) in view of either one of Saunders (US PN 3,433,611) or Gross (US 20170295657, which claims priority to provisional 62/320109 having a filing date of April 8, 2016) and evidenced by Amin (US Pub 20150239775).
Regarding claims 1-5, 8-12, 15-17: Oram et al. teach a chemically strengthened glass having a thickness from 0.2-1.5mm (0007) or even 0.8mm (see Examples). Using Oram’s Figure 5, Oram’s glass has a compressive stress value (C90) at a portion of 90micron deep from the glass surface falling within the ranges of claim 1 and 16 and additionally has a stress profile meeting the requirements recited in claims 2-5, 8-9, 11-12 and 15.
	Oram does not explicitly recite their glass satisfying a number of fragments within a 25x25mm area being 20 or less when tested as recited in claim 1 or 2-12 as recited in claim 17, however, it is noted that given Oram’s glass having the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fragment density to be obtained absent an evidentiary showing to the contrary (MPEP). Additionally, it is noted that Oram clearly teaches that their glass is non-frangible (entire document) which would lead one having ordinary skill to reasonably conclude a fragment density falling within the range claimed. For example, non-frangible is well understood in chemically strengthened glass art as a glass having a fragment density of 3 or less fragments/cm2 (see Table 1 and par 0132-0133) ‘775 as evidence) and Applicants’ claimed range of 20 or less fragments/25mm2 in claim 1 equates to 20 or less fragments/2.5cm2 or more specifically 8 or less fragments/cm2 and the 12 or less and 2 or more/25mm2 range in claim 17 equates to 12 or less and 2 or more fragments/2.5cm2 or more specifically 4.8 or less fragments/cm2 or less and 0.8 or more fragments/cm2.

	As Saunders and Gross, who each similarly disclose chemically strengthened glass, teach glass matrix compositions desirable to be chemically strengthened being that which meets the composition claimed (see composition B in Saunders which equates to approx. mol% 60.74 SiO2, 12.42 Al2O3, 4.64 B2O3, 7.3Na2O, 1.35P2O5, 1.59ZnO, 1.05ZrO2 and 10.9Li2O and see Ex 7A in par. 0329 in Gross which is in mol% 64 SiO.sub.2, 15 Al 2O3, 2.4 B2O3, 9.2 Na2O, 5.9 Li2O, 1.2 ZnO, 2.5 P2O5 and 0.05 SnO2), it would have been obvious to one having ordinary skill at the time of invention to modify Oram to include their glass having the matrix compositions of either one of Saunders or Gross to obtain a desirable chemically strengthened glass.
 	Oram’s glass in their Figure does have a DOL of more than 50micron (Figures) but Oram does not explicitly recite their glass providing such a depth when having a thickness and the matrix composition when treated as claimed. However, given that Oram’s glass meets the structure claimed, has the same stress profile as Applicants’ invention, and as modified above, now has the same glass matrix composition required by Applicants’, one having ordinary skill would reasonably conclude the same DOL to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 6 and 7: Oram does not explicitly recite their glass having a fracture stress value when treated as claimed, however, given that Oram’s glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary 
Regarding claims 18 and 19: Oram does not explicitly recite their glass having an average crack height when treated as claimed, however, given that Oram’s glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 14: Oram does teach a method of making their glass by performing a two stage ion exchange treatment wherein the first step includes at least 30wt% NaNO3 with the remainder being KNO3 (i.e. 70wt% or less) (see 0010, 0029, 0054, Tables and Omran’s claim 33) and suggest that the second step can include both KNO3 and NaNO3 (see Tables) with at least 90wt% KNO3 (see 0010, 0029, 0054). As such, one of ordinary skill would reasonably conclude that the second step can include up to 10wt% NaNO3.
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within the above workable ranges (MPEP 2144.05). 

Response to Arguments
Applicant’s arguments filed April 1, 2021 have been considered but are moot in view of new grounds of rejection resulting from the more limited matrix composition now added in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784